     Case 1:19-cv-01047-KD-N Document 5 Filed 05/26/20 Page 1 of 1                    PageID #: 13


                       IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

KENNETH WORLEY,                                      )
    Plaintiff,                                       )
                                                     )
v.                                                   )           CIVIL ACTION 1:19-01047-KD-N
                                                     )
ALEX JONES, et al.,                                  )
     Defendants.                                     )


                                                ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated April 27, 2020 is ADOPTED as the opinion of this Court. As

such, it is ORDERED that this action is DISMISSED without prejudice.


       DONE and ORDERED this the 26th day of May 2020.


                                                /s/ Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE
